DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1, 2 and 4-15 are pending in the instant invention.  According to the Amendments to the Claims, filed January 18, 2022, claims 1, 2, 7, 8, 12, 14 and 15 were amended and claim 3 was cancelled.

Status of Priority Objection - Priority Date

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2018/057968, filed October 29, 2018.
	Similarly, the inventor or joint inventor should further note that this invention’s claim to priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 62/626,853, filed February 6, 2018; and b) 62/578,607, filed October 30, 2017, was objected to in the Non-Final Rejection, mailed on October 15, 2021.  Consequently, the effective filing date, for examination and prosecution on the merits, is that of International Application No. PCT/US2018/057968, filed October 29, 2018.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming second Office action and prosecution on the merits includes (1) claims 1-13, drawn to substituted imidazo[1,2-b]pyridazines having the formula (I), shown to the right, and/or a pharmaceutical composition thereof; (2) claim 14, drawn to a method of inhibiting casein kinase RIPK1 activity in a patient, comprising administering… a substituted imidazo[1,2-b]pyridazine having the formula (I), shown to the right above; and (3) claim 15, drawn to a method for treating a disease…. comprising administering… a substituted imidazo[1,2-b]pyridazine having the formula (I), shown to the right above, respectively.
	Likewise, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on October 15, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed January 18, 2022.
	Thus, a second Office action and prosecution on the merits of claims 1, 2 and 4-15 is contained within.

New Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A compound having formula (I):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)
or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,
wherein:
	X is CR7 or N;

(i)		L is -C(O)NRa-; or

		L is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;
		wherein:
			each Rj is independently halo or OH; and
			n is 0, 1, or 2; and

	A is C1-4 alkyl, C1-4 deuteroalkyl, C1-3 alkylene-C3-6 cycloalkyl, C1-3 alkylene-heterocyclyl, OC1-4 alkyl, C3-6 cycloalkylene-C1-3 alkyl, or heterocyclyl;
	wherein the C1-4 alkyl, C1-4 deuteroalkyl, or OC1-4 alkyl is optionally substituted with 1 OH substituent;
	wherein the C1-3 alkylene of the C1-3 alkylene-heterocyclyl is optionally substituted with OH 1 substituent;
	wherein the heterocyclyl is a 3- to 6-membered ring containing 1 or 2 heteroatoms independently selected from the group consisting of N, O, and S; and
	wherein the heterocyclyl is optionally substituted with 1 or 2 substituents independently selected from the group consisting of halo, C1-3 alkyl, and OH; or

(ii)		L is -CH2-; and
		A is -NRaC(O)-;

	Ra is H, C1-4 alkyl, C1-4 deuteroalkyl, (amino)-alkylene-(O)CO-alkylene-, (phosphono)-O-alkylene-(O)CO-alkylene-, (amino)-cycloalkylene-(O)CO-alkylene-, (amino)-alkylene-(O)CO-alkylene-OC(O)-, (phophono)-O-alkylene-(O)CO-alkylene-OC(O)-, (amino)-cycloalkylene-(O)CO-alkylene-OC(O)-, (phophono)-O-cycloalkylene-(O)CO-alkylene-OC(O)-, or (phosphono)-O-alkylene-O-benzoyl-alkylene-OC(O);

	R1 is H, halo, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 haloalkyl, OC1-3 alkyl, OC1-3 deuteroalkyl, or OC1-3 haloalkyl;
	R2 is H, halo, CN, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 haloalkyl, NH2, OC1-3 alkyl, OC1-3 deuteroalkyl, or OC1-3 haloalkyl;

	R3 is phenyl, pyrrolyl, or pyridinyl;
	wherein the phenyl, pyrrolyl, or pyridinyl is optionally substituted with 1, 2, or 3 independently selected R3a substituents;

	each R3a is independently halo, C1-6 alkyl, C1-6 deuteroalkyl, C1-6 haloalkyl, C1-3 alkylene-OC1-6 alkyl, C1-3 alkylene-C3-6 cycloalkoxy, CH2-heterocyclyl, C(O)NRcRd, C(O)heterocyclyl, OC1-6 alkyl, OC1-6 alkyl-OH, OC1-6 deuteroalkyl, OC1-6 haloalkyl, OC1-3 alkylene-C3-6 cycloalkyl, OC1-3 deuteroalkylene-C3-6 cycloalkyl, OC1-3 haloalkylene-C3-6 cycloalkyl, OP(O)(OH)2, Oheterocyclyl, OC6-10 aryl, SC6-10 aryl, S(O)2C1-4 alkyl, S(O)2C3-6 cycloalkyl, C3-6 cycloalkyl, C3-6 halocycloalkyl, C3-6 cycloalkoxy, heterocyclyl, or aryl;
	wherein each heterocyclyl is independently a 4- to 6-membered ring containing 1 or 2 heteroatoms independently selected from the group consisting of N and O; and
	wherein each C1-6 alkyl, C3-6 cycloalkyl, heterocyclyl, and aryl is optionally and independently substituted with 1 or 2 independently selected Rb substituents; or

	two R3a on vicinal atoms join to form -OCH2CH2-, -OCH2CH2CH2-, -OCH2O-, or -OCH2CH2O-;

	each Rb is independently halo, C1-3 alkyl, C1-3 haloalkyl, C1-3 alkyl-OH, OH, OC1-3 alkyl, =O, or C3-6 cycloalkyl;

	each Rc is independently H, C1-3 alkyl, C1-3 deuteroalkyl, or C3-6 cycloalkyl;
	each Rd is independently H, C1-3 alkyl, C1-3 deuteroalkyl, or C3-6 cycloalkyl; or

	each Rc and Rd, taken together with the nitrogen atom to which they are attached, independently forms a heterocyclyl;
	wherein each heterocyclyl is independently a 4- to 6-membered ring optionally containing 1 or 2 additional heteroatoms independently selected from the group consisting of N, O, and S; and
	wherein each heterocyclyl is optionally and independently substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of deuterium and halo;

	R4 is H, F, Cl, Br, C1-4 alkyl, C1-4 deuteroalkyl, C1-4 haloalkyl, NReRf, OC1-4 alkyl, OC1-4 deuteroalkyl, or cyclopropyl;

	Re is H, C1-3 alkyl, C1-3 deuteroalkyl, or C3-6 cycloalkyl;
	Rf is H, C1-3 alkyl, C1-3 deuteroalkyl, or C3-6 cycloalkyl; or

	Re and Rf, taken together with the nitrogen atom to which they are attached, form a heterocyclyl;
	wherein the heterocyclyl is a 4- to 6-membered ring; and
	wherein the heterocyclyl is optionally substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of deuterium and halo;

(iii)		R5 is H, CN, C(O)CHR8NH2, NRgRh, OH, OC1-3 alkyl, OC(O)C1-3 alkyl, or OP(O)(OH)2;
		R5a is H or C1-3 alkyl; and
		R5b is H or C1-3 alkyl; or

	R5a and R5b, taken together with the carbon atom to which they are attached, form a carbocyclyl or heterocyclyl;
	wherein the carbocyclyl is a 3- to 6-membered ring;
	wherein the heterocyclyl is a 3- to 6-membered ring optionally containing 1 or 2 additional heteroatoms independently selected from the group consisting of N, O, and S; and
	wherein the carbocyclyl or heterocyclyl is optionally substituted with 1 substituent selected from the group consisting of F, C1-3 alkyl, and C1-3 haloalkyl; or

(iv)	R5 is absent; and
	R5a and R5b, taken together with the carbon atom to which they are attached, form a carbocyclyl or heterocyclyl;
	wherein the carbocyclyl is a 3- to 6-membered ring;
	wherein the heterocyclyl is a 3- to 6-membered ring optionally containing 1 or 2 additional heteroatoms independently selected from the group consisting of N, O, and S; and
	wherein the carbocyclyl or heterocyclyl is optionally substituted with 1 substituent selected from the group consisting of F and C1-3 alkyl;

	Rg is H, C1-3 alkyl, C1-3 deuteroalkyl, or C3-6 cycloalkyl;
	Rh is H, C1-3 alkyl, C1-3 deuteroalkyl, or C3-6 cycloalkyl; or

	Rg and Rh, taken together with the nitrogen atom to which they are attached, form azetidin-1-yl, pyrrolidin-1-yl, piperidin-1-yl, piperazin-1-yl, or morpholin-4-yl;
	wherein the azetidin-1-yl, pyrrolidin-1-yl, piperidin-1-yl, piperazin-1-yl, or morpholin-4-yl is optionally substituted with 1, 2, or 3 independently selected Ri substituents;

	each Ri is independently halo, C1-3 alkyl, or C1-3 haloalkyl;
	R6 is H or C1-3 alkyl;
	R7 is H, halo, CN, C1-3 alkyl, C1-3 haloalkyl, OC1-3 alkyl, or OC1-3 haloalkyl; and
	R8 is H, C1-3 alkyl, or C1-3 alkylene-OC1-3 alkyl.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A compound having formula (I):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)
or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,
wherein:
	X is CR7 or N;

(i)		L is -C(O)NRa- or -NRaC(O)-; and

	A is C1-4 alkyl, C1-4 deuteroalkyl, C1-3 alkylene-C3-6 cycloalkyl, or C3-6 cycloalkylene-C1-3 alkyl;
	wherein the C1-4 alkyl or C1-4 deuteroalkyl is optionally substituted with 1 OH substituent; or

(ii)		L is -CH2-; and
		A is -NRaC(O)-;

	Ra is H, C1-4 alkyl, or C1-4 deuteroalkyl;
	R1 is H, halo, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 haloalkyl, OC1-3 alkyl, OC1-3 deuteroalkyl, or OC1-3 haloalkyl;
	R2 is H, halo, CN, C1-3 alkyl, C1-3 deuteroalkyl, C1-3 haloalkyl, NH2, OC1-3 alkyl, OC1-3 deuteroalkyl, or OC1-3 haloalkyl;

	R3 is phenyl, pyrrolyl, or pyridinyl;
	wherein the phenyl, pyrrolyl, or pyridinyl is optionally substituted with 1, 2, or 3 independently selected R3a substituents;

	each R3a is independently halo, C1-6 alkyl, C1-6 deuteroalkyl, C1-6 haloalkyl, C1-3 alkylene-OC1-6 alkyl, C1-3 alkylene-C3-6 cycloalkoxy, CH2-heterocyclyl, C(O)NRcRd, OC1-6 alkyl, OC1-6 alkyl-OH, OC1-6 deuteroalkyl, OC1-6 haloalkyl, OC1-3 alkylene-C3-6 cycloalkyl, OC1-3 deuteroalkylene-C3-6 cycloalkyl, OC1-3 haloalkylene-C3-6 cycloalkyl, Oheterocyclyl, SC6-10 aryl, S(O)2C1-4 alkyl, S(O)2C3-6 cycloalkyl, C3-6 cycloalkyl, C3-6 halocycloalkyl, C3-6 cycloalkoxy, or heterocyclyl;
	wherein each heterocyclyl is independently a 4- to 6-membered ring containing 1 or 2 heteroatoms independently selected from the group consisting of N and O; and
	wherein each C1-6 alkyl, C3-6 cycloalkyl, and heterocyclyl is optionally and independently substituted with 1 or 2 independently selected Rb substituents;

	each Rb is independently halo, C1-3 alkyl, C1-3 haloalkyl, or =O;

	each Rc is independently H, C1-3 alkyl, C1-3 deuteroalkyl, or C3-6 cycloalkyl;
	each Rd is independently H, C1-3 alkyl, C1-3 deuteroalkyl, or C3-6 cycloalkyl; or

	each Rc and Rd, taken together with the nitrogen atom to which they are attached, independently forms a heterocyclyl;
	wherein each heterocyclyl is independently a 4- to 6-membered ring optionally containing 1 additional heteroatom selected from the group consisting of N, O, and S; and
	wherein each heterocyclyl is optionally and independently substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of deuterium and halo;

	R4 is H, F, Cl, Br, C1-4 alkyl, C1-4 deuteroalkyl, C1-4 haloalkyl, NReRf, OC1-4 alkyl, OC1-4 deuteroalkyl, or cyclopropyl;

	Re is H, C1-3 alkyl, C1-3 deuteroalkyl, or C3-6 cycloalkyl;
	Rf is H, C1-3 alkyl, C1-3 deuteroalkyl, or C3-6 cycloalkyl; or

	Re and Rf, taken together with the nitrogen atom to which they are attached, form a heterocyclyl;
	wherein the heterocyclyl is a 4- to 6-membered ring; and
	wherein the heterocyclyl is optionally substituted with 1, 2, 3, or 4 substituents independently selected from the group consisting of deuterium and halo;

(iii)		R5 is H, CN, C(O)CHR8NH2, NRgRh, OH, OC1-3 alkyl, OC(O)C1-3 alkyl, or OP(O)(OH)2;
		R5a is H or C1-3 alkyl; and
		R5b is H or C1-3 alkyl; or

	R5a and R5b, taken together with the carbon atom to which they are attached, form a carbocyclyl or heterocyclyl;
	wherein the carbocyclyl is a 3- to 6-membered ring;
	wherein the heterocyclyl is a 3- to 6-membered ring optionally containing 1 or 2 additional heteroatoms independently selected from the group consisting of N, O, and S; and
	wherein the carbocyclyl or heterocyclyl is optionally substituted with 1 substituent selected from the group consisting of F and C1-3 alkyl; or

(iv)	R5 is absent; and
	R5a and R5b, taken together with the carbon atom to which they are attached, form a carbocyclyl or heterocyclyl;
	wherein the carbocyclyl is a 3- to 6-membered ring;
	wherein the heterocyclyl is a 3- to 6-membered ring optionally containing 1 or 2 additional heteroatoms independently selected from the group consisting of N, O, and S; and
	wherein the carbocyclyl or heterocyclyl is optionally substituted with 1 substituent selected from the group consisting of F and C1-3 alkyl;

	Rg is H, C1-3 alkyl, C1-3 deuteroalkyl, or C3-6 cycloalkyl;
	Rh is H, C1-3 alkyl, C1-3 deuteroalkyl, or C3-6 cycloalkyl;
	R6 is H or C1-3 alkyl;
	R7 is H, halo, CN, C1-3 alkyl, C1-3 haloalkyl, OC1-3 alkyl, or OC1-3 haloalkyl; and
	R8 is H, C1-3 alkyl, or C1-3 alkylene-OC1-3 alkyl.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein A is C1-4 alkyl or C1-4 deuteroalkyl, wherein the C1-4 alkyl or C1-4 deuteroalkyl is optionally substituted with 1 OH substituent.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 4, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R3 is phenyl, wherein the phenyl is optionally substituted with 1, 2, or 3 independently selected R3a substituents.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 5, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein each R3a is independently halo, C1-6 alkyl, C(O)NRcRd, or OC1-6 alkyl.

	Appropriate correction is required.


	Claim 7 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 5, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	R1 is H or C1-3 alkyl;
	R2 is H, C1-3 alkyl, or OC1-3 alkyl; and
	R4 is H, F, Cl, C1-4 alkyl, or OC1-4 alkyl.

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 7, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein A is -CH2-, -CD2-, -CH2CH2-, -CH(CH3)-, -CH(CD3)-, -CH2CH2CH(OH)-, or -CH2CH2CH(CH3)-.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 8, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	X is CR7 or N;
	L is -C(O)NH-;
	R6 is H; and
	R7 is H or halo.

	Appropriate correction is required.

	Claim 10 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 9, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein X is N.

	Appropriate correction is required.

	Claim 11 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 9, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein X is CR7.

	Appropriate correction is required.

	Claim 12 is objected to because of the following informalities: for clarity and consistency, A compound of claim 1, or salt thereof, wherein the compound is selected from: should be replaced with The compound of claim 1, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:… or a pharmaceutically acceptable salt or tautomer thereof.  Appropriate correction is required.

	Claim 13 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable carrier and one or more compounds of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.

	Appropriate correction is required.

	Claim 14 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	A method for inhibiting receptor interacting protein kinase 1 activity in a patient, wherein the method comprises administering to the patient in need thereof a therapeutically effective amount of one or more compounds of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.

	Appropriate correction is required.

	Claim 15 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The method of claim 14, wherein the patient has a disease selected from the group consisting of Crohn’s disease, heart failure, inflammatory bowel disease, psoriasis, rheumatoid arthritis, and ulcerative colitis.

	Appropriate correction is required.

New Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Method for treating a disease in a subject, comprising the administration… of at least one… substituted imidazo[1,2-b]pyridazine having the formula (I)

	Claim 15 is rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement because the claim contains subject matter, particularly a method for treating a disease in a subject, comprising the administration… of at least one… substituted imidazo[1,2-b]-pyridazine having the formula (I), which was not described in the specification in such a way as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use (perform) the invention commensurate in scope with this claim.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the present invention, are summarized as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes a method for treating a disease in a subject, comprising the administration… of at least one… substituted imidazo[1,2-b]pyridazine having the formula (I), shown to the right;

(b)	Nature of the invention - the nature of the invention is performance of a method for treating a disease in a subject, comprising the administration… of at least one… substituted imidazo[1,2-b]pyridazine having the formula (I), shown to the right above;

(c)	State of the prior art - Nature Reviews: Drug Discovery, as provided in the file and cited in the Non-Final Rejection, mailed on October 15, 2021, offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Similarly, no single drug has been discovered that is effective in treating the myriad of diseases in a subject, including, but not limited to, inflammatory bowel disease, ulcerative colitis, Crohn’s disease, psoriasis, rheumatoid arthritis, and/or heart failure {See In re Hokum, 226 USPQ 353 (ComrPats 1985)}.  Moreover, US 2010/0075965, as cited in the Non-Final Rejection, mailed on October 15, 2021, illustrates the synthesis of substituted imidazo[1,2-b]-pyridazines, and/or methods of use thereof {Ni, et al. US 2010/0075965, 2010};

(d)	Level of one of ordinary skill in the art - the artisans performing the inventor’s or joint inventor’s method for treating a disease in a subject, comprising the administration… of at least one… substituted imidazo[1,2-b]pyridazine having the formula (I), would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;


(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is well established that [T]he scope of enablement varies inversely with the degree of unpredictability of the factors involved, and physiological activity is generally considered to be an unpredictable factor {See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)}.

	Moreover, the following excerpt is taken from Hackam, et al., as provided in the file and cited in the Non-Final Rejection, mailed on October 15, 2021, with respect to the poor replication of animal research in human clinical trials {Hackam, et al. JAMA, 296(14), 2006, 1731-1732}:

		Only about a third of highly cited animal research translated at the level of human randomized trials.  This rate of translation is lower than the recently estimated 44% replication rate for highly cited human studies.  Nevertheless, we believe these findings have important implications.  First, patients and physicians should remain cautious about extrapolating the findings of prominent animal research to the care of human disease.  Second, major opportunities for improving study design and methodological quality are available for preclinical research.  Finally, poor replication of even high-quality animal studies should be expected by those who conduct clinical research.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using (performing) a method for treating a disease in a subject, comprising the administration… of at least one… substituted imidazo[1,2-b]pyridazine having the formula (I);

(g)	Existence of working examples - the disclosure is insufficient to allow extrapolation of the limited examples to enable performing the instantly recited method for treating a disease in a subject, comprising the administration… of at least one… substituted imidazo[1,2-b]pyridazine having the formula (I).
			Similarly, according to the specification, substituted imidazo[1,2-b]pyridazines having the formula (I) are capable of treating a variety of diseases in a subject, including, but not limited to, inflammatory bowel disease, ulcerative colitis, Crohn’s disease, psoriasis, rheumatoid arthritis, and/or heart failure; however, the specification fails to set forth any convincing in vitro and/or in vivo assays corroborating the alleged activity in association with any diseases in a subject, including, but not limited to, inflammatory bowel disease, ulcerative colitis, Crohn’s disease, psoriasis, rheumatoid arthritis, and/or heart failure.  There is insufficient disclosure to reasonably conclude that the method for treating a disease in a subject, comprising the administration… of at least one… substituted imidazo[1,2-b]-pyridazine having the formula (I), as recited, would contribute to treatment of any diseases in a subject, including, but not limited to, inflammatory bowel disease, ulcerative colitis, Crohn’s disease, psoriasis, rheumatoid arthritis, and/or heart failure.  Furthermore, the combination of the instant specification and Ni, et al. in US 2010/0075965, as cited in the Non-Final Rejection, mailed on October 15, 2021, lacks adequate credible evidence to support the assertion that a method for treating a disease in a subject, comprising the administration… of at least one… substituted imidazo-[1,2-b]pyridazine having the formula (I), as recited, would contribute to the prophylaxis of any diseases in a subject, including, but not limited to, inflammatory bowel disease, ulcerative colitis, Crohn’s disease, psoriasis, rheumatoid arthritis, and/or heart failure, since the inventor or joint inventor has neither provided convincing data for any patient population, nor indicated any art recognized correlation between the disclosed data and the breadth of the claim.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
(h)	Quantity of experimentation needed to make and/or use (perform) the invention based on the content of the disclosure - predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Furthermore, it is unclear, based on the guidance provided by the specification, whether a substituted imidazo-[1,2-b]pyridazine having the formula (I), such as N-((5-(2-acetamidoimidazo[1,2-b]-pyridazin-6-yl)-2-methylpyridin-3-yl)methyl)-2-fluoro-5-(trifluoromethoxy)benzamide, shown to the left above, possesses utility as a therapeutic agent, useful in a method for treating a disease in a subject, comprising the administration… of at least one… substituted imidazo[1,2-b]pyridazine having the formula (I).  Thus, one of ordinary skill in the art, at the time this invention was made, would have an unreasonable expectation of success and undue experimentation in transferring the in vitro method for treating a disease in a subject, comprising the administration… of at least one… substituted imidazo[1,2-b]pyridazine having the formula (I), wherein the disease in a subject, includes, but is not limited to, inflammatory bowel disease, ulcerative colitis, Crohn’s disease, psoriasis, rheumatoid arthritis, and/or heart failure, to any patient population.


	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use (perform) the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using (performing) a method for treating a disease in a subject, comprising the administration… of at least one… substituted imidazo[1,2-b]pyridazine having the formula (I), is clearly justified.
	The examiner suggests amending the claim, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

New Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1, 4-8 and 13-15 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 1 recites the broad limitations, -NRaC(O)- and -C1-4 alkyl substituted with 0-1 OH-, with regard to L and A, respectively, and the claim also recites -CH2-NRaC(O)-, with respect to -L-A-, which is the narrower statement of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claims, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.


	Claim 2 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 2 recites the broad limitations, -NRaC(O)- and -C1-4 alkyl substituted with 0-1 OH-, with regard to L and A, respectively, and the claim also recites -CH2-NRaC(O)-, with respect to -L-A-, which is the narrower statement of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.


	Claims 4-11 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 4 recites the limitation, A compound of claim 3,…, in line 1 of the claim.  There is insufficient antecedent basis, in claim 3, for this limitation, with respect to the substituted imidazo[1,2-b]pyridazines having the formula (I).  According to the Amendments to the Claims, filed January 18, 2022, claim 3 was cancelled by the inventor or joint inventor.
	Moreover, the inventor or joint inventor should further note that [C]laims which depend from indefinite claims are also indefinite.  {See Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	The inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed January 18, 2022, necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The inventor or joint inventor is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624